89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vernon L. CURD, Appellant,v.CITY OF SEARCY, ARKANSAS;  Searcy Board of Public Utilities,Appellees.
No. 95-4257.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 20, 1996.Filed:  June 21, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Vernon L. Curd appeals from the final judgment of the District Court1 dismissing his civil rights and pendent state law claims.   Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas